United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604


                               September 19, 2019



                                     Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge



No. 18-2054                                             Appeal from the United
                                                        States District Court for
VICTORIA WEILAND and DEANNA CHRONES,
                                                        the Northern District of
    Plaintiffs-Appellees,                               Illinois, Eastern Division.
        v.
                                                        No. 17 C 6111
SHAWN LOOMIS,                                           Amy J. St. Eve, Judge.
   Defendant-Appellant.




                                      Order

     The opinion of this court issued on September 18, 2019, is amended as
follows:

  Page 4, “Mullenix v. Luna, 136 S. Ct. 305, 308 (2005);” should be “Mullenix v.
  Luna, 136 S. Ct. 305, 308 (2015);”.